Citation Nr: 0021472	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for nicotine dependence 
and pulmonary disorders secondary to tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

The veteran requested a travel board hearing in June 1999.  
The RO contacted him to determine if he wanted a local 
hearing before the RO, a travel board hearing, or to withdraw 
his hearing request.  He was told to choose "one" option.  
He chose to have a regional office hearing; however, he did 
not withdraw his request for a travel board hearing.  He is 
entitled to have both a regional office hearing and a travel 
board hearing, under the law.  

In correspondence of July 2000 the veteran indicated that he 
still desired a travel board hearing.  Accordingly, the case 
is REMANDED for the following action:


The RO should schedule a travel board 
hearing for the veteran. The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing. All efforts made 
should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
